DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: in claim 10, delete “9” and insert “1”.
Response to Arguments
Applicant’s arguments filed October 29, 2021, have been fully considered and are persuasive.  The rejection of claims 1, 5-8, 11, and 13-15 and the objection to claims 2-4, 10, 12, and 17 have been withdrawn. 
Allowable Subject Matter
Claims 1-8, 10-15, 17-19, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-8, 10-15, and 17, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, as interpreted in light of the present specification, fails to disclose or render obvious that an end of each fiber optic cable is sealed within the transition housing.

Regarding claim 18, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, as interpreted in light of the present specification, fails to disclose or render obvious that the support comprises pre-formed grooves configured to receive and secure at least a portion of the total length of prepared fiber in a folded condition within the support.
Regarding claim 19, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, as interpreted in light of the present specification, fails to disclose or render obvious that the support comprises a generally cylindrical mandrel, at least a portion of the total length of prepared fiber being coiled around the mandrel.
Regarding claim 32, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, as interpreted in light of the present specification, fails to disclose or render obvious that at least a portion of the first length of the prepared fiber of the first optical fiber and/or at least a portion of the second length of the prepared fiber of the second optical fiber is substantially perpendicular to a longitudinal axis of the first and/or second optical fiber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883